                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTESANIAS HACIENDA REAL S.A.                    :
de C.V.,                                         :
                                                 :
                              Appellant,         :          CIVIL ACTION NO. 18-5553
                                                 :
       v.                                        :
                                                 :
NORTH MILL CAPITAL LLC and                       :
LEISAWITZ HELLER,                                :
                                                 :
                              Appellees.         :

                                            ORDER

       AND NOW, this 8th day of August, 2019, after considering the notice of appeal filed by

the appellant, Artesanias Hacienda Real S.A. de C.V., from the December 6, 2018 order of

United States Bankruptcy Judge Jean K. FitzSimon, which held that the bankruptcy court had

jurisdiction over the case and dismissed the appellant’s claims for lack of standing (Doc. No. 1);

and after considering the amended brief filed by the appellant (Doc. No. 14), the responsive

briefs filed by the appellees (Doc. Nos. 16, 18, 25), the reply briefs filed by the appellant (Doc.

Nos. 19, 20); the request to take judicial notice of proceedings filed by the appellant (Doc. No.

21), the response in opposition to the request filed by the appellee, Leisawitz Heller (Doc. No.

23), and the applicable bankruptcy court record; and for the reasons set forth in the separately

filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The December 6, 2018 order of Judge Jean K. FitzSimon is AFFIRMED;

       2.      The request to take judicial notice of proceedings (Doc. No. 21) is DENIED AS

MOOT; and
3.   The clerk of court shall mark this matter as CLOSED.


                                        BY THE COURT:



                                        /s/ Edward G. Smith
                                        EDWARD G. SMITH, J.




                                    2
